Case 20-03404 Document 1-10 Filed in TXSB on 08/28/20 Page 1 of 8




               Exhibit 10
        Brochure for 100 Crescent
         Court in Dallas, Texas
       Case 20-03404 Document 1-10 Filed in TXSB on 08/28/20 Page 2 of 8




Eric Fletcher
(800) 467-5120




                 100 Crescent Ct - The Crescent Building 100
                       Coworking Space Available in Dallas, TX




                                                                           001
                Case 20-03404 Document 1-10 Filed in TXSB on 08/28/20 Page 3 of 8
HIGHLIGHTS

• Beautiful, modern, tech-powered spaces that           • Business centers where you and your company will
  inspire you.                                            do the best work of your life.

• Simple. No barriers. No frustrations. Spaces by the   • An unmatched local, national and global network
  hour, day, month or year.                               where you can work, interact with like-minded
                                                          people and connect with the world.
• The spaces you want; co-working, meeting rooms,
  private offices and team rooms ready with IT,         • Enjoy all the perks of an office without the hassle
  phone and Wi-Fi.                                        of running one.




                                                                                                002
           Case 20-03404 Document 1-10 Filed in TXSB on 08/28/20 Page 4 of 8
ALL AVAILABLE SPACE(1)




                                                                               003
SPACE       SIZE
             Case 20-03404TERM
                            Document RATE            SPACE
                                     1-10 Filed in TXSB on USE   CONDITION
                                                           08/28/20 Page 5 of 8 AVAILABLE

7th Floor   100-5,000 SF   Negotiable Upon Request        Office         Full Build-Out   TBD




Making it easier for people and companies to do the best work of their lives with services, usage,
size and time packages that build around YOUR needs. Call NOW to join the work revolution! The
Crescent Center offers a prominent address in a historical Dallas Skyline location, home to
offices of leading companies from all sectors of business and industry, including Bank of
America, KPMG, JP Morgan, and Neiman Marcus Group. It is conveniently located on the edge of
Dallas' Central Business District, as well as having convenient access to Woodall Rogers, Dallas
North Tollway and Central Expressway. The Crescent has the dynamic aspects of the
Uptown/Turtle Creek market with some of Dallas' premier restaurants and shops located within
the project. The Crescent Office Towers are 3 contiguous buildings with 19-story center structure
and two adjoining 18-story structures. Corporate neighbors located in the building include Alex,
Brown & Son, Hicks, Muse, Tate & Furst, Inc., JP Morgan & Co., and Westcott Capital
Corporation. Local amenities are abundantly at reach here at the Crescent. Restaurants include:
Sambuca, Bice, Grotto, Palomino, and Capital Grill. Shopping facilities range from: Stanley
Korshak (in walking distance), Neiman Marcus, North Park Mall and more. Regus provides: -Fully
furnished Offices with flexible terms -Quick and easy setup for a new market -No up-front
capital or build-out costs -Ideal for requirements under 5,000 sq. ft. -Meeting Rooms -Business
Lounges -On-site Receptionist and IT Support -No personal or business credit checks required
-2000 locations. 750 cities. 100 countries. One call.

  Space available from coworking provider               Rate includes utilities, building services and
                                                        property expenses
  Fits 1 - 40 People
                                                                                           004
                Case 20-03404 Document 1-10 Filed in TXSB on 08/28/20 Page 6 of 8
ABOUT THE PROPERTY
Uptown/Turtle CreekThe Crescent was designed       reflective glass in an aluminum frame.Lobby
by the nationally acclaimed architect, Philip      area walls are finished in Italian Pink Royale
Johnson, and is the centerpiece of the             polished granite. Floors are Italian Pink Royal
Uptown/Turtle Creek Class A office market. It is   polished granite mixed with Imperial Black and
conveniently located on the edge of Dallas         Charcoal Black polished granite.Ceilings in the
Central Business District, giving convenient       100 and 300 buildings are an Italian Mosaic
access to Woodall Rogers, Dallas North Tollway,    glass tile while the 200 building is white painted
Interstate 35 and Central Expressway.The           plaster.An energy efficient chilled water system
Crescent Office Towers total 1,134,826 rsf in      provides 4,100 tons of cooling capacity.A five-
three contiguous buildings: a 19-story center      level, underground parking garage provides
structure (200 Crescent Court) and two             spaces for approximately 2,700 cars.Buildings
adjoining 18-story structures (100 and 300         100 and 200 each have four elevators servicing
Crescent Court).The exterior of the building is    floo
Indiana limestone with insulated double-pane       Uptown


FEATURES AND AMENITIES

• Banking                                          • Food Service

• Conferencing Facility                            • Property Manager on Site

• Courtyard                                        • Restaurant

• Dry Cleaner                                      • Energy Star Labeled

• Fitness Center



WALK SCORE ®                   BIKE SCORE ®
Walker's Paradise (93)         Biker's Paradise (78)




                                                                                        005
               Case 20-03404 Document 1-10 Filed in TXSB on 08/28/20 Page 7 of 8
TRANSPORTATION

   TRANSIT/SUBWAY

McKinney and Maple-Routh Transit Stop                               3 min walk            0.1 mi
    (McKinney Avenue
    Streetcar)

McKinney and Pearl - South Transit Stop                             3 min walk            0.1 mi
    (McKinney Avenue
    Streetcar)

McKinney and Fairmount - North Transit Stop                         3 min walk            0.1 mi
    (McKinney Avenue
    Streetcar)
McKinney and Pearl - North Transit Stop                             3 min walk           0.2 mi
    (McKinney Avenue
    Streetcar)
McKinney and Fairmount - South Transit Stop                         4 min walk           0.2 mi
    (McKinney Avenue
    Streetcar)




    AIRPORT

Dallas Love Field Airport                                          12 min drive          5.6 mi

Dallas/Fort Worth International Airport                            26 min drive          19.7 mi




                                                                                   006
                  Case 20-03404 Document 1-10 Filed in TXSB on 08/28/20 Page 8 of 8
MAP OF 100 CRESCENT CT DALLAS, TX 75201




ADDITIONAL PHOTOS




 Plat Map



The LoopNet service and information provided therein, while believed to be accurate, are provided "as is". LoopNet disclaims
any and all representations, warranties, or guarantees of any kind.




                                                                                                              007
